IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 98-50946
                         Conference Calendar



SHANNON DAY,

                                             Plaintiff-Appellant,

versus

GARY PAINTER, Sheriff of
Midland County, Texas,

                                             Defendant-Appellee.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. MO-98-CV-35
                        - - - - - - - - - -

                           August 27, 1999

Before KING, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Shannon Day, Texas prisoner no. 683576, appeals the district

court’s denial of his motion for reconsideration of the district

court’s order dismissing his 42 U.S.C. § 1983 claim pursuant to

42 U.S.C. 1997e(c)(1).   Day’s motion to strike Painter’s response

brief and his motion to supplement the record are DENIED.      The

district court did not err in dismissing Day’s complaint based

upon res judicata; Day’s pleadings before the district court and

on appeal make clear that his arguments, including those

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-50946
                                 -2-

pertaining to fraud and discovery abuses, are an attempt to

relitigate issues already resolved in Day v. Painter, MO-94-CA-

223 (W.D. Tex. Mar. 6, 1996).   See United States v. Shanbaum, 10

F.3d 305, 310 (5th Cir. 1994)(discussing the elements of res

judicata).   Day’s appeal is without arguable merit and is thus

frivolous.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).   Day’s appeal is DISMISSED. 5TH CIR. R. 42.2.

     APPEAL DISMISSED; ALL OUTSTANDING MOTIONS DENIED.